DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: The last line of paragraph [005] is incomplete.  Consistent use of reference numerals should be used.  For example, numerals 14 and 28 refer to a hinge in paragraph [0010], lines 3 and 5, and numerals 16 and 24 refer to a latch in paragraph [0019], line 2 and paragraph [0020], line 3In paragraph [0024], line 6, it is unclear in fig. 6 in what sense outside cover 58 may comprise front cover tab 60 and back cover tab 62.  In paragraph [0024], lines 9-11, cover 68 appears to be the same as cover 70 in fig. 6.  Line 11 of paragraph [0024] is grammatically incorrect.  In the last line of paragraph ]0024], “the” should read --The--.  
Appropriate correction is required.
The drawings are objected to because it is unclear what the third page of drawings represents, and it is also labeled as Fig. 7, and Fig. 7 is shown on page 2 of the drawings.  The reference numeral below numeral 52 in fig. 6 is illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claims 1, 4, 10 and 13 are objected to because of the following informalities:  Line 3 of claim 1 is objected to, since the claim may include only one period, and “The” should not be capitalized.  Claim 4 should depend from claim 3 to provide antecedent basis for “the protective layer”.  In claim 10, line 1, “further comprising a magnet in the latch” is inaccurate, since the magnet in the latch is already claimed in claim 1, the last two lines.  Line 3 of claim 13 is objected to, since the claim may include only one period, and “The” should not be capitalized.  In claim 13, line 6, it is unclear how “hinge” differs from the living hinge in line 5.  In claim 13, line 6, “the hinge cover” is confusing, as it differs from the hinge on the cover in line 5.  In claim 13, line 14, “the latch web on the outside cover” repeats the limitation in claim 13, lines 11-12.  Appropriate correction is required.
Claims 2, 3, 5-9, 11, 12, 14 and 15 allowed.  Provided the above objections to claims 1, 4, 10 and 13 are overcome, claims 1, 4, 10 and 13 would also be allowable.
This application is in condition for allowance except for the following formal matters: 
The above objections to the disclosure, drawings and claims 1, 4, 10 and 13.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056. The examiner can normally be reached Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        August 27, 2022